Per Curiam.

Appeal from an order of the County Court of Albany County confirming a report of commissioners of appraisal and a judgment entered thereon. The determination of the commissioners is fully supported by the record. The appellant’s contention that “ valuation should be based upon the eminent domain of real property after the fire of May 28, 1962 ” is without merit. At the first hearing before the commissioners it was stipulated that the date of taking for the purpose of fixing value and from which interest would run would be February 8, 1962. Order and judgment affirmed, with costs. Gibson, P, J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.